Citation Nr: 1126249	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-28 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to October 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In March 2011, the Veteran testified in a video conference hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.341(a), 4.15, 4.16, 4.19, 4.25 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in August 2006 that addressed the notice elements and was sent prior to the initial AOJ decision.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was asked to submit evidence and/or information in his possession to the AOJ.  This letter also included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214 and VA medical records.  The RO also attempted to obtain vocational rehabilitation records and Social Security Administration (SSA) records, which were unavailable.  The Veteran was notified that these records were unavailable in a November 2010 letter.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  A VA opinion with respect to the issue on appeal was obtained in November 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In this case, the Veteran asserts that he is unable to work due to his service-connected disabilities and due to the medications he is prescribed for those disabilities.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2010).  Veterans unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2010).  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Initially, the Board notes that the Veteran is currently service-connected for a left knee disability, rated as 20 percent disabling; a low back disability, rating as 20 percent disabling; a right lower extremity disability, rated as 20 percent disabling; a left lower extremity disability, rated as 20 percent disabling; left trochanteric bursitis, rated as 10 percent disabling; and sinusitis, rated as noncompensably disabling.  The combined disability rating is 70 percent.  Considering the bilateral factor for the right and left lower extremity, the Veteran has one disability rated at 40 percent or higher and a combined rating of 70 percent or higher.  Therefore, the schedular criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) have been met.  

As such, the Board must also determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In this case, the evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The Board has considered the Veteran's testimony that he is unable to work due to the effect of his medications.  The Veteran testified that the medications make him dizzy, lightheaded, unable to concentrate and can cause dry heaves for up to 3 hours.  He testified that he can sit for approximately 15 minutes at a time and has to walk with a cane because he falls and loses his balance.  He also testified that he has not worked since 2009.  He testified that he could no longer perform his usual occupation of a locksmith and computer installer.  

Nevertheless, VA examinations were performed in November 2009 and October 2006 that found that the Veteran was capable of employment.  The 2006 VA examiner found that it was difficult to ascertain the Veteran's exact limitation due to inconsistencies on the physical examination; however, it was likely that the Veteran would have difficulty performing a job requiring a great deal of physical activity.  Further, the examiner found that the Veteran was trained as a computer programmer which would not require a great deal of physical labor and it seemed that it would be tolerable for the Veteran.  

The VA examiner in 2009, a VA physician, considered the Veteran's statements, reviewed the medical evidence and examined the Veteran.  The examiner noted that the Veteran voluntarily retired in June 2009 secondary to chronic pain issues in his lower back and bilateral knees.  The examiner noted the Veteran's prior employment and his duties as a locksmith and computer programmer.  The examiner noted that the Veteran had a degree in computer programming as well as his income level.  He further noted that the Veteran had only missed 5 days of work during the previous 12 months of employment.  The physician took into account the Veteran's statements regarding his inability to sit, stand, drive or walk for prolonged periods of time.  The Veteran expressed that it was extremely difficult to work 8 hours a day due to his disabilities.  The Veteran also reported the effects of his pain medication, including, limiting his ability to think clearly.  The VA physician acknowledged that it was likely that the Veteran would have difficulty with a strenuous job involving a great deal of physical activity.  However, the VA physician noted that the Veteran had training as a locksmith as well as a computer programmer and he had been able to use his skills to earn a living above the poverty level in the last 12 months on a part-time basis.  The examiner found that the Veteran had needed and useful technical skills that allow the Veteran to work part-time and still earn a good living.  The examiner reasoned that technical jobs do not involve a great deal of physical activity and could be considered sedentary work in the Veteran's current condition.  The examiner concluded that the Veteran's technical skills allow him to work part-time and exceed the income level required for gainful employment; therefore, the VA physician found that the Veteran is not considered unemployable.  

Based on the foregoing, the Board finds that TDIU is not warranted.  Both VA examinations, in 2006 and 2009 found that the Veteran was capable of substantially gainful employment due to his computer programming training.  As such, the Board concludes that the preponderance of the evidence weighs against the Veteran's claim for TDIU at this time.  The Veteran is certainly encouraged to submit additional medical evidence of his unemployability, however at this time, the competent evidence of record does not show that the Veteran is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.  

The Board acknowledges the Veteran's difficulty in obtaining employment; however, the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  In this case, the VA examiners correctly considered the Veteran's level of education and previous work experience in arriving at the conclusion that he was not unemployable.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  As such, the Veteran's claim for entitlement to a TDIU is denied.  

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


